DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakajima (2017/0368419).  Claim 1, Nakajima discloses a golf ball comprising a spherical core and at least one cover layer covering the spherical core, wherein the spherical core is formed from a rubber composition containing (A) a base rubber, (B) two or more alpha, beta-unsaturated carboxylic acids having 3 to 14 carbon atoms and having no substituent group at a carbon atom bonding to a carboxy group, and/or a metal salt thereof, and (D) a crosslinking initiator (abstract [0002]). Claims 2 and 15, component (B) contains (B-1) an alpha, beta-unsaturated carboxylic acid having 3 to 8 carbon atoms and/or a metal salt thereof, and (B-2) an alpha, beta-unsaturated carboxylic acid having 4 to 14 carbon atoms and/or a metal salt thereof, and the component (B-1) and the component (B-2) are different compounds [0008].  Claim 3, component (B-1) includes an alpha, beta-unsaturated carboxylic acid having 3 to 8 carbon atoms and having only one carbon-carbon double bond and/or a metal salt thereof, and the component (B-2) includes an  by mass of (A) the base rubber (table 1, ex 2).  




Allowable Subject Matter
Claims 5 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAEANN GORDEN whose telephone number is (571)272-4409.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/RAEANN GORDEN/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        



September 8, 2021